 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       ISAAC MACIAS CORONADO,                                    Case No. 1:04-cv-06012-AWI-SAB-HC

12                       Petitioner,                               ORDER GRANTING IN PART
                                                                   PETITIONER’S MOTION FOR COPIES
13               v.
                                                                   ORDER DENYING PETITIONER’S
14       M. YARBOROUGH,                                            MOTION FOR RELIEF FROM JUDGMENT

15                       Respondent.                               (ECF No. 30)

16

17              Petitioner is a state prisoner who filed a petition for writ of habeas corpus pursuant to 28
                                    1
18 U.S.C. § 2254. On March 31, 2008, the Court denied the petition and entered judgment. (ECF

19 Nos. 28, 29). On August 19, 2019, the Court received the instant motion for copies and motion
20 for relief from judgment. (ECF No. 30).

21                                                            I.

22                                                    DISCUSSION

23              A. Motion for Copies

24              Petitioner requests copies of his petition, the response, and “all paperwork pertain[ing] to

25 this claim.” (ECF No. 30). The Court notes that because the instant case commenced fourteen

26 years ago and was closed eleven years ago, some of the documents, such as his petition, are not
27 currently available. Accordingly, the Court will grant the motion for copies in part and provide

28   1
         The order was signed on March 29, 2008 and entered on the docket on March 31, 2008. (ECF No. 28).


                                                              1
 1 Petitioner with copies of the docket sheet, the answer, supplemental points and authorities, the

 2 traverse, the findings and recommendation, and the order adopting the findings and

 3 recommendation. (ECF Nos. 15, 19, 22, 27, 28).

 4              Petitioner is advised, however, that the Court will not grant any further requests for

 5 copies of pleadings or other documents in the Court’s file. Should Petitioner need copies of

 6 documents filed in this case, he is advised that the Schedule of Fees for the U.S. District Court

 7 for the Eastern District of California requires a prepayment of fifty cents a page for documents in

 8 the Court’s file. Plaintiff may file a request with the Clerk’s Office to advise him of the number

 9 of pages of any documents he needs, but will not provide copies without prepayment of fees.2

10              B. Motion for Relief from Judgment

11              Rule 60(b) of the Federal Rules of Civil Procedure provides:

12              On motion and just terms, the court may relieve a party or its legal representative
                from a final judgment, order, or proceeding for the following reasons:
13
                         (1) mistake, inadvertence, surprise, or excusable neglect;
14
                         (2) newly discovered evidence that, with reasonable diligence, could not
15                       have been discovered in time to move for a new trial under Rule 59(b);
16                       (3) fraud (whether previously called intrinsic or extrinsic)
                         misrepresentation, or misconduct by an opposing party;
17
                         (4) the judgment is void;
18
                         (5) the judgment has been satisfied, released, or discharged; it is based on
19                       an earlier judgment that has been reversed or vacated; or applying it
                         prospectively is no longer equitable; or
20
                         (6) any other reason that justifies relief.
21

22 Fed. R. Civ. P. 60(b). “A motion under Rule 60(b) must be made within a reasonable time—and

23 for reasons (1), (2), and (3) no more than a year after the entry of the judgment or order or the

24 date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

25              Petitioner filed the instant motion for relief from judgment more than eleven years after

26 judgment was entered, and thus, relief is not available pursuant to Rule 60(b)(1)–(3). Petitioner
27 requests relief from judgment because in 2008, when the judgment was entered, Petitioner was

28   2
         The Court notes that Petitioner did not proceed in forma pauperis in the instant matter.


                                                                  2
 1 not well, spent fifteen months in the critical psych unit, and was not allowed to go to the law

 2 library. (ECF No. 30). As the reasons set forth in Rule 60(b)(4)–(5) are not implicated, the Court

 3 will address whether Petitioner is entitled to relief under Rule 60(b)(6).

 4          “A motion for relief under Rule 60(b)(6) must be made within a reasonable time, Fed. R.

 5 Civ. P. 60(c)(1), and relief may only be granted where the petitioner has diligently pursued

 6 review of his claims.” Foley v. Biter, 793 F.3d 998, 1003–04 (9th Cir. 2015) (citing Gonzalez v.

 7 Crosby, 545 U.S. 524, 537 (2005); Lehman v. United States, 154 F.3d 1010, 1017 (9th Cir.

 8 1998) (“Neglect or lack of diligence is not to be remedied through Rule 60(b)(6).”)). “What

 9 constitutes a reasonable time depends on the facts of each case.” Foley, 793 F.3d at 1004

10 (internal quotation marks omitted) (quoting In re Pacific Far East Lines, Inc., 889 F.2d 242, 249

11 (9th Cir. 1989)).

12          Petitioner asserts that in 2008, when the judgment was entered, he was in the critical

13 psych unit without access to the law library. Petitioner alleges that he spent fifteen months in the

14 critical psych unit. However, the instant motion for relief from judgment was filed more than

15 eleven years after entry of judgment. Petitioner does not provide the Court with any explanation

16 as to why it took approximately ten years after Petitioner was released from the critical psych

17 unit for Petitioner to take any action in this matter. Accordingly, the Court finds that Petitioner is

18 not entitled to relief under Rule 60(b)(6).

19          C. Certificate of Appealability

20          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

21 district court’s denial of relief, and an appeal is only allowed in certain circumstances. Miller-El

22 v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. In United States v. Winkles, 795

23 F.3d 1134 (9th Cir. 2015), the Ninth Circuit held that a certificate of appealability “is required to

24 appeal the denial of a Rule 60(b) motion for relief from judgment arising out of the denial of a

25 section 2255 motion.” 795 F.3d at 1142. If a court denies a Rule 60(b) motion in a § 2255

26 proceeding, a certificate of appealability should only issue if “(1) jurists of reason would find it
27 debatable whether the district court abused its discretion in denying the Rule 60(b) motion and

28 (2) jurists of reason would find it debatable whether the underlying section 2255 motion states a


                                                      3
 1 valid claim of the denial of a constitutional right.” Winkles, 795 F.3d at 1143. “Given that

 2 section 2255 ‘was intended to mirror § 2254 in operative effect,’ and that the language used in

 3 sections 2253(c)(1)(A) and (c)(1)(B) is functionally identical,” id. at 1141 (citations omitted), the

 4 Court applies the standard set forth in Winkles to determine whether a certificate of appealability

 5 should issue regarding the denial of Petitioner’s Rule 60(b) motion for relief from judgment

 6 arising out of the denial of his § 2254 petition. See Payton v. Davis, 906 F.3d 812, 818 n.8 (9th

 7 Cir. 2018) (recognizing that the analysis in Winkles applies to a motion for relief from judgment

 8 arising from the denial of a § 2254 petition).

 9          Here, the Court finds that jurists of reason would not find it debatable whether the Court

10 abused its discretion in denying the Rule 60(b) motion for relief from judgment. As both prongs

11 of the standard must be satisfied and Petitioner has failed to meet one of them, Petitioner is not

12 entitled to a certificate of appealability under Winkles.

13                                                     II.

14                                                   ORDER

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. Petitioner’s motion for copies (ECF No. 30) is GRANTED IN PART;

17          2. The Clerk’s Office is DIRECTED to mail copy of the docket sheet and copies of the

18              answer, supplemental points and authorities, the traverse, the findings and

19              recommendation, and the order adopting the findings and recommendation (ECF Nos.

20              15, 19, 22, 27, 28) to Petitioner;

21          3. Petitioner’s motion for relief from judgment (ECF No. 30) is DENIED; and

22          4. The Court DECLINES to issue a certificate of appealability.

23
     IT IS SO ORDERED.
24

25 Dated: November 21, 2019
                                                     SENIOR DISTRICT JUDGE
26
27

28


                                                       4
